                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/9/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On February 28, 2020, the Court entered an order setting a briefing schedule for a partial

motion to dismiss. Dkt. No. 56. That order is amended to read as follows:

         Defendants’ February 17, 2020 request for leave to file a partial motion to dismiss, Dkt. No.

52, is granted. The deadline for Defendants to file and serve their partial motion to dismiss is March

18, 2020. Plaintiff’s opposition is due within twenty-one days after service of Defendants’ motion;

Defendants’ reply, if any, is due within seven days after service of Plaintiff’s opposition. Defendants

are directed to file their answer to the portions of the Complaint not subject to the partial motion to

dismiss by March 12, 2020.

               SO ORDERED.

         Dated: March 8, 2020
         New York, New York                                       __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
